Citation Nr: 0028926	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  95-36 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) rating for 
abdominal cicatrix.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
March 1954 and from May 1954 to August 1956.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a June 1995 rating action, with 
which the veteran expressed his disagreement in September 
1995.  A statement of the case was issued later that month, 
and a substantive appeal was received in October 1995.  A 
hearing with respect to the issues on appeal was conducted at 
the RO in July 1996, and a second RO hearing was conducted in 
July 1997.  Thereafter, the case was forwarded to the Board.  
In March 1998, the Board remanded the matter, in order to 
accommodate the veteran's request for a hearing before a 
member of the Board, (now designated as a veterans law 
judge).

In August 1998, the veteran's representative advised the RO 
that the veteran was withdrawing his request for a hearing, 
and asked that his records be returned to the Board in 
Washington, DC, for a decision.  Thereafter, a supplemental 
statement of the case was issued in September 1998, and the 
case was forwarded to the Board.  In April 1999, the Board 
issued a second Remand in this case, in order to further 
develop the record, and, in April 2000, another supplemental 
statement of the case was issued by the RO.  The matter has 
since been returned to the Board.



REMAND

Regarding the veteran's claim for service connection for 
PTSD, the Board notes that, in our April 1999 Remand, it was 
observed that the veteran was awarded the Korean Service 
Medal with 3 Bronze Service Stars.  That clearly reflected 
service in Korea during the Korean War and, therefore, in 
order to obtain corroborating evidence of the veteran's claim 
of his participation in combat, it was requested, among other 
things, that attempts be made to document the activities of 
the 24th AAA AW Bn, between February 1952 and September 1953, 
and Svc Btry, 31st FA Bn, between March 1953 and March 1954, 
which the veteran's service medical records indicated were 
units to which he may have been assigned while in Korea.  

In addition to the foregoing, the Board requested that the RO 
contact the veteran and ask him to provide a description of 
those events he believed had precipitated his later onset of 
PTSD, and, after this had all been accomplished, that the 
veteran be examined in order to determine whether the 
complete record would support a clear diagnosis of PTSD.  

The record reflects that the veteran failed to respond to the 
RO's May 1999 request for a description of the stressful 
events he believed caused him to develop PTSD, and, 
presumably because of this, the RO did not attempt to 
document the activities of the units to which the veteran was 
apparently assigned while in Korea, or to schedule the 
veteran for a psychiatric examination.  In this regard, 
although it appears that the veteran has not fully cooperated 
with the development necessary to adjudicate his claim, there 
is sufficient evidence of record, without this cooperation, 
from which to make a meaningful search of historical military 
records that may corroborate some of the stressful events 
that the veteran has already claimed caused him to develop 
PTSD.

Thus, given the current state of the evidence, and the 
Board's earlier request for development, it will be necessary 
to return this claim to the RO so that the previously 
requested attempt to corroborate the veteran's stressful 
events may be undertaken.  See Stegall v. West, 11 Vet.App. 
268 (1998), wherein the U.S. Court of Appeals for Veterans 
Claims determined that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  The Court held that "where, as here, 
the remand orders of the Board . . . are not complied with, 
the Board itself errs in failing to insure compliance."  Id. 
at 217.

Furthermore, since it is necessary to return the case for 
additional development of historical military records, it 
would also be appropriate to give the veteran another 
opportunity to provide additional information regarding the 
events he believes caused him to develop PTSD, which 
information might help in corroborating his claimed 
stressors.  

The Board is cognizant that the RO's efforts to fully develop 
this case have been frustrated by the veteran's failure to 
respond with specific information about his claimed in-
service stressors.  The veteran is hereby advised that, while 
VA does have a duty to assist him in the development of his 
claim, that duty is not limitless. His cooperation in 
responding to requests for information and reporting for 
scheduled examinations is required.  We take this opportunity 
to emphasize that "[t]he duty to assist in the development 
and adjudication of a claim is not a one-way street."  
Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet.App. 480, 483 (1992).

With respect to the claim for an increased rating for the 
veteran's abdominal scar, the Board noted, in the previous 
Remand, that the record raised a question as to whether the 
particular scar tissue for which service connection had been 
established was still present.  This question arose because 
of a unique sequence of events, whereby the evidence showed 
that, in 1994, the veteran underwent an open cholecystectomy 
which, according to the operative report, resulted in the 
excision of the service-connected scar.  The evidence also 
included, however, a September 1995 statement from a VA 
physician who indicated the service-connected scar was simply 
enlarged during the cholecystectomy, and that, since the 
surgery, the scar had become tender and painful at all times.

Given that apparent contradiction as to the presence of the 
service-connected scar tissue, the Board requested that the 
veteran be examined, and that the examining physician 
"explain the consequences, if any, to the service-connected 
knife wound scar as a result of the 1994 cholecystectomy."  
The Board also requested that "[i]f the knife wound scar is 
no longer present, the tissue presumably having been removed 
during the cholecystectomy, that should be so noted for the 
record." 

Pursuant to the Board's request, the veteran underwent VA 
examination in November 1999.  The report of that 
examination, however, does not include the requested 
explanation of the consequences to the veteran's service-
connected scar, if any, caused by the incision made during 
the 1994 cholecystectomy.  Indeed, it appears as though the 
examiner was under the impression that another scar, located 
on the mid-line of the veteran's abdomen (which corresponds 
to the scar resulting from ulcer-related surgery in the 
1960's), was the service-connected knife wound scar.  In this 
regard, the Board notes that the examiner described the scar 
in the right lower quadrant area, which was the location of 
the service-connected scar, as "postsurgical," and 
described the scar in the midline of the abdomen, which 
corresponds to the location of the veteran's ulcer surgery, 
as "post-traumatic."

In any event, the question remains as to whether the scar in 
issue, which is now apparently painful, may even be 
considered to be the scar for which service connection is in 
effect, or whether it should be more properly considered a 
residual of post-service surgery.  Although we appreciate the 
efforts of the RO to resolve the medical issue in this case, 
because the recent examiner's comments appear to be 
inconsistent with other records, and do not appear to 
directly answer the questions set out in our April 1999 
Remand, it will be necessary to return the case to the RO, so 
that the additional development, as outlined below, may be 
undertaken.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992), wherein the 
Court held that the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions. 

Although the delay occasioned by this additional Remand is 
regrettable, under the circumstances described above, this 
case is being returned to the RO for the following action:  

1.  The RO should again contact the veteran and 
ask him to identify all sources of treatment 
received for PTSD since 1994, and to furnish 
signed authorizations for release to VA of 
private medical records in connection with each 
non-VA source he identifies.  Copies of the 
medical records from all sources he identifies 
should then be requested, if not already 
associated with the claims file. 

2.  The veteran should be asked to provide a 
description of those in-service events he 
believes precipitated his later onset of PTSD, 
and, in particular, the date(s) and location(s) 
that any such events occurred, as well as the 
names and designations of military units 
involved, the names and ranks of individuals 
involved, and the units and/or organizations to 
which they were assigned.  

3.  Next, the RO should contact any appropriate 
agency, including the United States Armed 
Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Rd., Suite 101, 
Springfield, VA 22150-3197, to attempt to verify 
those events the veteran describes, and, in any 
case, to obtain, if possible, the veteran's 
service personnel records as well as any 
documentation regarding the activities of the 
24th AAA AW Bn, between February 1952 and 
September 1953, and Svc Btry, 31st FA Bn, 
between March 1953 and March 1954.  Moreover, 
if, as a result of any development undertaken 
pursuant to this Remand, it would be logical to 
contact other agencies to establish the 
occurrence of a stressful event, or to verify 
other events, that development should be 
accomplished.  

4.  Thereafter, the RO must make a specific 
determination, based upon the complete record, 
as to whether the veteran was exposed to a 
stressor or stressors in service, and if so, the 
nature of the specific stressor or stressors.  
The RO must also specifically render a finding 
as to whether the veteran "engaged in combat 
with the enemy."  If the RO determines that the 
record establishes the existence of a stressor 
or stressors, the RO must specify what stressor 
or stressors in service it has determined are 
established by the record.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

5.  Upon completion of the above, the veteran 
should be afforded a VA psychiatric examination.  
The purpose of this examination will be to 
determine whether the complete record supports a 
diagnosis of PTSD, in acordance with appropriate 
diagnostic criteria.  If the veteran is found to 
have PTSD, the examiner should express an 
opinion for the record as to whether one or more 
of the veteran's claimed stressors from his 
military service are etiologically related to 
any current PTSD.  The examining physician 
should specifically identify which stressors are 
linked to any diagnosed PTSD, with reference to 
those stressor(s) determined by the RO to be 
established by the record.  All tests deemed 
necessary by the examiner must be conducted and 
the clinical findings and reasoning which form 
the basis of the opinions requested should be 
clearly set forth.  In the event the examiner 
finds that the veteran does not have PTSD, he or 
she should reconcile that conclusion with that 
of other physicians who may have differed with 
it.  The claims folder and a copy of this Remand 
must be made available to the examiner prior to 
the examination, in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.

6.  The veteran should also be scheduled for an 
examination of his service-connected abdominal 
cicatrix.  In connection with this examination, 
the claims file, together with a copy of this 
Remand, should also be made available to the 
physician who conducts it.  This is to ensure 
that the examiner is aware of the multiple scars 
on the veteran's abdomen, but that it is the 
oblique scar on the right side to which specific 
attention should be directed.  In particular, 
the examiner should explain the consequences, if 
any, to the service-connected knife wound scar 
at that location as a result of the 1994 
cholecystectomy. In this regard, the examiner is 
referred to the 1994 operative report regarding 
the veteran's open cholecystectomy, and, if the 
knife wound scar is no longer present, the 
tissue presumably having been removed during the 
cholecystectomy, that should be so noted for the 
record.  If the knife wound scar is still 
present, as suggested in the September 1995 
comments by a VA physician, it should be 
described in detail, including location, color, 
and whether there is any keloid formation.  It 
should also be noted whether the scar is 
adherent, and whether there is any objective 
evidence of tenderness or pain.  Any functional 
impairment caused by this scar should also be 
discussed in detail.   

7.  Next, the RO should review the evidence of 
record, and readjudicate its determination 
regarding the veteran's attempt to establish 
service connection for PTSD, and an increased 
rating for his abdominal cicatrix.  If these 
claims continue to be denied, the RO should 
furnish the veteran, and his representative, a 
supplemental statement of the case, which 
addresses all the evidence added to the record 
since the April 2000 supplemental statement of 
the case was issued.  They should then be given 
an opportunity to respond before the case is 
returned to the Board.  

Although no action by the veteran is necessary until he 
receives further notice, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



